OPINION AND ORDER
STEPHENS, Chief Justice.
Movant was charged with unethical conduct and now moves for permission to resign from the Kentucky Bar Association. He is alleged to have misappropriated $20,-000 of client funds in an estate matter and to have paid himself excessive attorneys fees in the handling of two estates. The Association responded that the terms proposed were acceptable.
Therefore, it is ordered that H. Gene Baldridge’s motion to resign from the Kentucky Bar Association is granted. It is further ordered that:
I. Movant shall not be permitted to engage in the practice of law, as defined by SCR 3.020, in the Commonwealth of Kentucky until such time as the Supreme Court of Kentucky enters an order reinstating his membership in the Kentucky Bar Association.
2. Movant shall not file an application for reinstatement for a period of five years from September 8, 1988.
3. Movant will not file an application for reinstatement following the five year period unless he presents satisfactory evidence that he has satisfied the financial obligations to his creditors identified in filed bankruptcy schedules.
4. Notwithstanding the five year period mentioned above, the Movant shall not file an application for reinstatement if there is any outstanding claim or judgment against him resulting from his practice of law prior *517to resignation, such claims and judgments shall include any from the client’s security fund of the Kentucky Bar Association.
5. Any application for reinstatement filed by movant shall be governed by SCR 3.520, reinstatement in case of disbarment, or any subsequent amendment to SCR 3.520.
6. All disciplinary proceedings pending against movant shall be terminated and the cost thereof shall be paid by movant in accordance with SCR 3.450(1) and SCR 3.480(3).
Movant swears that he has complied, pursuant to a previous Order of Temporary Suspension, with the provisions of SCR 3.390 requiring notice to all courts in which he has matters pending and to all clients whom he was actively representing of his inability to continue to represent them, and of the necessity and urgency of retaining new counsel.
All concur, except COMBS, J., not sitting.